DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  Claims 1-19 are still at issue and are present for examination. 

Election/Restriction
	Applicant's election without traverse of Group I, claims 1-14, to a composition comprising a recombinant DNA polymerase, in the paper of 11/16/2022, is acknowledged.  Applicant's election without traverse of Species Group 1 species: SEQ ID NO:1 and Species Group 2 species: C106, in the paper of 11/16/2022, is acknowledged.  
Claims 4, 15-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/596,826, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Applicants claim to a substitution at position C106, while finding support in the immediate parent application 16/182,268, does not find support in the prior application 15/596,826.  Accordingly, priority is only granted to the date of the immediate parent application 16/182,268, of 11/6/2018.

Specification
The disclosure is objected to because of the following informalities: 
Applicants specification is objected to at page 1, where applicants state that this application is a continuation of U.S. Patent Application No. 16/182,268, because the relationship to the parent application is more accurately described as a “Divisional”, not a “Continuation”.  
Applicants specification is objected to at page 1, where applicants state that U.S. Patent Application No. 16/182,268, is a continuation of U.S. Patent Application No. 15/596,826 because the relationship to the parent application is more accurately described as a “continuation-in-part”, not a “Continuation” (see above claim to priority).

Applicants are reminded that changes to the above must also be made in the filing of a new application data sheet.
The use of the term Triton (page 174, line 19), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  
Applicants filing of information disclosures, two filed on 5/18/2021, are acknowledged.  Those references considered have been initialed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-14 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-3, 5-14 are directed to all possible compositions comprising a recombinant DNA polymerase, which recombinant DNA polymerase comprises an amino acid sequence that is at least 80% identical to SEQ ID NO: 1 or SEQ ID NO:2: which recombinant polymerase comprises a mutation at position C106, wherein identification of positions is relative to wild-type phi 29 polymerase (SEQ ID NO: 1); and which recombinant DNA polymerase exhibits polymerase activity.  There is no disclosure of any particular structure to function/activity relationship in the disclosed species.  The specification also fails to describe additional representative species of these mutant DNA polymerases by any identifying structural characteristics or properties, for which no predictability of structure is apparent.  Given this lack of additional representative species as encompassed by the claims, Applicants have failed to sufficiently describe the claimed invention, in such full, clear, concise, and exact terms that a skilled artisan would recognize Applicants were in possession of the claimed invention.
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.

Claims 1-3, 5-14 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for that composition comprising a DNA polymerase comprising the amino acid sequence of SEQ ID NO:1 with a C106 substitution, does not reasonably provide enablement for any composition comprising a recombinant DNA polymerase, which recombinant DNA polymerase comprises an amino acid sequence that is a mere 80% identical to SEQ ID NO: 1 or SEQ ID NO:2: which recombinant polymerase comprises a mutation at position P558, wherein identification of positions is relative to SEQ ID NO: 1 and which recombinant DNA polymerase exhibits polymerase activity.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Factors to be considered in determining whether undue experimentation is required, are summarized in In re Wands (858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)) as follows: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claim(s).
Claims 1-3, 5-14 are so broad as to encompass any compositions comprising a recombinant DNA polymerase, which recombinant DNA polymerase comprises an amino acid sequence that is a mere 80% identical to SEQ ID NO: 1 or SEQ ID NO:2: which recombinant polymerase comprises a mutation at position C106, wherein identification of positions is relative to SEQ ID NO: 1 and which recombinant DNA polymerase exhibits polymerase activity.  The claims rejected under this section of U.S.C. 112, first paragraph, place minimal structural limits on the polymerase of the claimed composition.  Since the amino acid sequence of a protein determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function.  However, in this case the disclosure is limited to that composition comprising a DNA polymerase comprising the amino acid sequence of SEQ ID NO:1 with a P558 substitution.
While recombinant and mutagenesis techniques are known, it is not routine in the art to screen for multiple substitutions or multiple modifications, as encompassed by the instant claims, and the positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.
The specification does not support the broad scope of the claims which encompass all compositions comprising a recombinant DNA polymerase, which recombinant DNA polymerase comprises an amino acid sequence that is a mere 80% identical to SEQ ID NO: 1 or SEQ ID NO:2: which recombinant polymerase comprises a mutation at position C106 wherein identification of positions is relative to SEQ ID NO: 1 and which recombinant DNA polymerase exhibits polymerase activity because the specification does not establish: (A) regions of the protein structure which may be modified without effecting polymerase activity while simultaneously effecting analog incorporation activity; (B) the general tolerance of polymerases to modification and extent of such tolerance with regard to analog incorporation activity; (C) a rational and predictable scheme for modifying any amino acid residue of a polymerase with an expectation of obtaining the desired biological function (polymerase and analog incorporation activity); and (D) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.  Because of this lack of guidance, the extended experimentation that would be required to determine which substitutions would be acceptable to retain the analog incorporation activity claimed and the fact that the relationship between the sequence of a peptide and its tertiary structure (i.e. its activity) are not well understood and are not predictable (e.g., see Ngo et al. in The Protein Folding Problem and Tertiary Structure Prediction, 1994, Merz et al. (ed.), Birkhauser, Boston, MA, pp. 433 and 492-495), it would require undue experimentation for one skilled in the art to arrive at the majority of those polymerases of the claimed genus having the claimed activity.
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including any composition comprising a recombinant DNA polymerase, which recombinant DNA polymerase comprises an amino acid sequence that is at least 80% identical to SEQ ID NO: 1 or SEQ ID NO:2: which recombinant polymerase comprises a mutation at position C106, wherein identification of positions is relative to SEQ ID NO:1 and which recombinant DNA polymerase exhibits polymerase activity.  The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of those polypeptides having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-3, 5-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 6, 7 and 21 of U.S. Patent No. 9,399,766.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 6, 7 and 21 of US 9,399,766 drawn to composition comprising: a nucleotide analog, which analog comprises a polypeptide moiety positioned between a dye moiety and a nucleotide component of the analog, wherein the polypeptide moiety comprises at least 60 amino acids;  and a recombinant DNA polymerase, which recombinant polymerase comprises an amino acid sequence that is at least 90% identical to SEQ ID NO: 1 or at least 90% identical to SEQ ID NO:2, and which recombinant polymerase comprises one or more mutation selected from the group consisting of an amino acid substitution at position C106, wherein identification of positions is relative to SEQ ID NO:1 anticipates claims 1-3, 5-14 drawn to a composition comprising a recombinant DNA polymerase, which recombinant polymerase comprises an amino acid sequence that is at least 80% identical to SEQ ID NO:1 or SEQ ID NO:2, which recombinant polymerase comprises one or more mutation selected from the group consisting of an amino acid substitution at position A83, an amino acid substitution at position C106, an amino acid substitution at position A134, an amino acid substitution at position R261, an amino acid substitution at position R306, an amino acid substitution at position W436, and an amino acid substitution at position D476, wherein identification of positions is relative to SEQ ID NO: 1, and which recombinant polymerase exhibits polymerase activity.
Remarks
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930. The examiner can normally be reached 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





rgh
12/1/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652